Fourth Court of Appeals
                                      San Antonio, Texas
                                            January 24, 2020

                                          No. 04-20-00032-CV

                                    IN RE Denise Marie RAMOS

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:        Sandee Bryan Marion, Chief Justice
                Luz Elena D. Chapa, Justice
                Beth Watkins, Justice

        On January 21, 2020, relator filed a petition for writ of mandamus. Relator also filed a
motion for stay of two trial settings pending final resolution of the petition for writ of mandamus.
After considering the petition and the record, this court concludes relator is not entitled to the
relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P.
52.8(a). Relator’s motion for a stay is denied as moot. This court’s opinion will issue at a later
date.


                                                          _________________________________
                                                          Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2020.



                                                          ___________________________________
                                                          MICHAEL A. CRUZ,
                                                          Clerk of Court




1
 This proceeding arises out of Cause No. 2018-CI-21009, styled In the Matter of the Marriage of Denise Marie
Ramos and Reynaldo Esparaza, Jr., pending in the 166th Judicial District Court, Bexar County, Texas, the
Honorable Laura Salinas presiding.